
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(g)



FIFTH AMENDMENT TO

HAGGAR CORP.

1992 LONG TERM INCENTIVE PLAN


          1.      Introduction. The Haggar Corp. 1992 Long Term Incentive Plan
(as amended, the "1992 Plan") was initially approved and adopted by the
stockholders of Haggar Corp., a Nevada corporation (the "Company"), on
November 13, 1992. A First Amendment to Haggar Corp. 1992 Long Term Incentive
Plan was approved and adopted by the stockholders of the Company on February 24,
1994, and a Second Amendment to Haggar Corp. 1992 Long Term Incentive Plan was
approved and adopted by the stockholders of the Company on February 5, 1995. A
Third Amendment to Haggar Corp. 1992 Long Term Incentive Plan was approved and
adopted by the Board of Directors of the Company on February 10, 1999, and a
Fourth Amendment to Haggar Corp. 1992 Long Term Incentive Plan was approved and
adopted by the Board of Directors of the Company on November 2, 1999. Pursuant
to Section 17, the 1992 Plan is hereby further amended as set forth herein.

          2.      Extension of Post-Retirement Exercise Period. For the purpose
of extending the post-retirement exercise period for options and rights granted
under the 1992 Plan from three (3) years to five (5) years, Subparagraph 14(a)
of the 1992 Plan is hereby deleted in its entirety and the following
Subparagraph 14(a) is substituted in its place:

"14.Termination of Employment

                    "(a)    In the event that the employment of an employee to
whom an option or right has been granted under the 1992 Plan shall be terminated
(except as set forth in paragraph 15 hereof), such option or right may, subject
to the provisions of the 1992 Plan, be exercised (to the extent that the
employee was entitled to do so at the termination of his employment) at any time
within three (3) months after such termination or, in the case of a nonemployee
director who ceases to serve as a member of the Board of Directors of the
Corporation or an employee whose termination results from retirement from active
employment at or after the Corporation's standard retirement date (the
"Retirement Age"), within five (5) years after such cessation of service or
termination, but in no event later than the date on which the option or right
expires; provided, however, that any option or right held by an employee whose
employment is terminated for cause (as determined by the Board of Directors of
the Corporation in its sole discretion) or an employee who leaves the employ of
the Corporation voluntarily shall, to the extent not theretofore exercised,
terminate upon the date of termination of employment; and provided further,
however, that (except as set forth in paragraph 15 hereof) no incentive stock
option may be exercised more than three (3) months after the employee's
termination of employment."

          3.      Effect on Other Provisions. Except as expressly amended
hereby, the 1992 Plan shall remain in full force and effect as originally
adopted and previously amended.

          4.      Adoption by Board. The foregoing amendments to the 1992 Plan
were adopted by the Board of Directors of the Company on April 27, 2000.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(g)



FIFTH AMENDMENT TO HAGGAR CORP. 1992 LONG TERM INCENTIVE PLAN
